DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Response to Arguments
Applicant’s arguments filed on 12/16/2020 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Objections 
Claims 13, 15, 16, 27, 29 and 30 are objected to because of the following informalities: 
Claim 13 recites “if”, which does not limit the claim as there is a possibility of not occurring.  The examiner suggested changing “if” to “when”.  Similar objection applies to claims 15, 16, 27, 29 and 30.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “wherein determining whether the gap is to be used comprises determining that the gap is not to be used if a fixed downlink subframe that is used to receive a second uplink grant occurs within the radio resources assigned for the multiple transmit time interval uplink transmission”.  However, claim 1 recites “radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive uplink subframes”.  It is unclear how a fixed downlink subframe would occur within the assigned consecutive subframe for uplink.  If a downlink subframe is within the assigned subframes, then there would not be consecutive uplink subframes, rendering the claim indefinite.  Similar rejection applies to claim 30.
Appropriate action required.
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-44 of U.S. Patent No. 9,942,881 and over claims 10-18 of U.S. 10,271,309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the instant application recite the same subject matter of U.S. Patent Nos. 9,942,881 B2 and 10,271,309 B2.   
Note that the following table is an example that compares the claims of present invention with the relevant claims of U.S. Patent Nos. 9,942,881 B2 and 10,271,309 B2, wherein the different parts of the claims being compared are underlined.  Those not underlined are the same or effectively the same parts. 

Instant application (16/351,014)
U.S. Patent No. 9,942,881 B2  (14/212,927)
1. A method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the 5method comprising: 
while operating according to the TDD scheme:


receiving a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive uplink subframes; and
  
10interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive uplink subframes.  





2017. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a 
a transceiver; 
a processor associated with the transceiver; and memory containing instructions executable by the processor, 

whereby the 25wireless device is operative to: 
wireless devise is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive uplink subframes; and
 30subframes; and  

3000-139C2 / P42362-US3interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive uplink subframes.   

while operating according to the TDD scheme:
 receiving a first uplink grant from a radio network node that assigns first radio resources for a first multiple transmit time interval uplink transmission; and 


interrupting an uplink transmission on the first radio resources to listen for a second uplink grant from the radio network node during a gap in the first radio resources assigned for the first multiple transmit time interval uplink transmission, wherein the first radio resources comprise a set of consecutive subframes, and wherein the gap is a time domain gap within the set of consecutive subframes. 

 44. A wireless device operating according to a Time Division Duplexing, TDD, scheme in 
a transceiver; 
a processor associated with the transceiver; and a memory containing instructions executable by the processor, 

whereby the wireless device is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns first radio resources for a first multiple transmit time interval uplink transmission; and 

interrupting an uplink transmission on the first radio resources to listen, via the transceiver, for a second uplink grant from the radio network node during a gap in the first radio resources assigned for the first multiple transmit time interval uplink transmission, wherein the first radio resources comprise a set of consecutive subframes, and wherein the gap is a time domain gap within the set of consecutive subframes. 



Instant application (16/351,014)
U.S. Patent No. 10,271,309 B2  (15/900,328)
1. A method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the 5method comprising: 




while operating according to the TDD scheme:



10interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive uplink subframes.  








2017. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: 
a transceiver; 
a processor associated with the transceiver; 

and memory containing instructions executable by the processor, 

whereby the 25wireless device is operative to: 
wireless devise is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive subframes; and
30subframes; and  

3000-139C2 / P42362-US3interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap 
a transceiver; a processor associated with the transceiver; and memory containing instructions executable by the processor, whereby the wireless device is operative to: 

while operating according to the TDD scheme: 

via the transceiver, a first uplink grant from a radio network node that assigns first radio resources for a first multiple transmit time interval uplink transmission; and 

interrupting an uplink transmission on the first radio resources to listen, via the transceiver, for a second uplink grant from the radio network node during a gap in the first radio resources assigned for the first multiple transmit time interval uplink transmission, wherein the first radio resources comprise a set of consecutive subframes, wherein the gap is a time domain gap within the set of consecutive subframes, and wherein the gap comprises a contiguous gap spanning at least one of the subframes within the set of consecutive subframes.

10. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: 
a transceiver; a processor associated with the transceiver;

and memory containing instructions executable by the processor, 

whereby the wireless device is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns first radio resources for a first multiple transmit time interval uplink transmission; and 


interrupting an uplink transmission on the first radio resources to listen, via the transceiver, for a second uplink grant from the radio network node during a gap in the first .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2009/0046605 A1, hereinafter “Gao”) in view of Papasakellariou et al. (US 2014/0328260 A1, hereinafter “Papasakellariou”).
 As to claim 1:
Gao discloses a method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network (method of UE operating according to a TDD scheme in a cellular network; see Figs. 3A and 7; [0022]; [0028]), the 5method comprising: while operating according to the TDD scheme (TDD frame structure; see Fig. 3A): 
receiving a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission (receiving UL grant 303B assigning three UL subframes/TTI 312, 313 and 314; see Figs. 3A and 7; [0055]; [0022]; [0028]), the radio resources comprising a set of consecutive uplink subframes (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]); and  
10the radio resources assigned for the multiple transmit time interval uplink transmission (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]).
Gao does not explicitly disclose 10interrupting an uplink transmission on the radio resources during a gap in the radio resources, the gap comprising a time domain gap within the set of consecutive uplink subframes.
However, Papasakellariou discloses10 interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive uplink subframes (“suspend transmission of PUSCH associated with UL multi-TTI scheduling”; [0163] “UL index value of `11` can indicate PUSCH transmission in both the first UL TTI and the second UL TTI (multi-TTI scheduling)”; see Table 3; Fig. 10; [0087]; [0110] the examiner interprets suspending (i.e., temporarily preventing from continuing) PUSCH as the claimed interrupting an uplink transmission.  The examiner also interprets the first UL TTI and second UL TTI (and sometimes third TTI) of the UL multi-TTI scheduling of the PUSCH as the claimed radio resources and where the suspension of transmission of PUSCH in the UL TTIs occurs as the claimed time domain gap).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou into Gao’s system/method as it would allow interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink (Papasakellariou; [0088]).
As to claim 2:
Gao discloses the resources for multiple transmit time interval uplink transmission (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap.  
However, Papasakellariou discloses performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap (“suspend transmission of PUSCH associated with UL multi-TTI scheduling”; [0163] “UL index value of `11` can indicate PUSCH transmission in both the first UL TTI and the second UL TTI (multi-TTI scheduling)”; see Table 3; Fig. 10; [0087]; [0110] the examiner interprets suspending to be temporarily preventing from continuing PUSCH).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou into Gao’s system/method because it would allow performing a first portion of the multiple transmit time interval uplink transmission prior to the gap; and performing a remaining portion of the multiple transmit time interval uplink transmission after the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce DL control signaling overhead (Papasakellariou; [0088]).
As to claim 3:
 (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose wherein a position of the gap is a position relative to an end of the radio resources.
However, Papasakellariou discloses wherein a position of the gap is a position relative to an end of the radio resources (“suspend transmission of PUSCH associated with UL multi-TTI scheduling”; [0163] “UL index value of `11` can indicate PUSCH transmission in both the first UL TTI and the second UL TTI (multi-TTI scheduling)”; see Table 3; Fig. 10; [0087]; [0110] the examiner interprets suspending to be temporarily preventing from continuing PUSCH).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou into Gao’s system/method because it would allow wherein a position of the gap to be a position relative to an end of the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce DL control signaling overhead (Papasakellariou; [0088]).
As to claim 4:
The combined system/method of Gao and Papasakellariou discloses wherein an amount of time between the gap and the end of the radio resources is greater than or equal to an uplink scheduling delay (note: Papasakellariou discloses the interruption during the gap in paragraph [0163] but does not disclose a scheduling delay used, therefore the examiner interprets the scheduling delay to be 0 in this instance, therefore the amount of time between the gap and the end of the radio resources is equal to an uplink scheduling delay).
As to claim 17:
Gao discloses a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network (UE operating according to a TDD scheme in a cellular network; see Figs. 3A and 7; [0022]; [0028]), the wireless device comprising: 
a transceiver (transceiver 10D; see Fig. 7; [0082]); 
a processor associated with the transceiver (processor 10A and transceiver 10D; see Fig. 7; [0082]); and 
memory containing instructions executable by the processor (memory 10B storing program executable by processor 10A; see Fig. 7; [0082]), whereby the 25wireless device (UE 10; Fig. 7; [0055]) is operative to: 
while operating according to the TDD scheme (TDD frame structure; see Fig. 3A): 
receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission (receiving UL grant 303B assigning three UL subframes/TTI 312, 313 and 314; see Figs. 3A and 7; [0055]; [0022]; [0028]), the radio resources comprising a set of consecutive uplink 30subframes (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]); and  3000-139C2 / P42362-US342 
10the radio resources assigned for the multiple transmit time interval uplink transmission (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]).
Gao does not explicitly disclose 10interrupting an uplink transmission on the radio resources during a gap in the radio resources, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive uplink subframes.
However, Papasakellariou discloses 10interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval (“suspend transmission of PUSCH associated with UL multi-TTI scheduling”; [0163]; [0165] “UL index value of `11` can indicate PUSCH transmission in both the first UL TTI and the second UL TTI (multi-TTI scheduling)”; see Table 3; Fig. 10; [0087]; [0110] the examiner interprets suspending (i.e., temporarily preventing from continuing) PUSCH as the claimed interrupting an uplink transmission.  The examiner also interprets the first UL TTI and second UL TTI (and sometimes third TTI) of the UL multi-TTI scheduling of the PUSCH as the claimed radio resources and where the suspension of transmission of PUSCH in the UL TTIs occurs as the claimed gap).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou into Gao’s system/method because it would allow interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive uplink subframes.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce DL control signaling overhead (Papasakellariou; [0088]).
As to claim 18:
Gao discloses the resources for multiple transmit time interval uplink transmission (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap.  
(“suspend transmission of PUSCH associated with UL multi-TTI scheduling”; [0163] “UL index value of `11` can indicate PUSCH transmission in both the first UL TTI and the second UL TTI (multi-TTI scheduling)”; see Table 3; Fig. 10; [0087]; [0110] the examiner interprets suspending to be temporarily preventing from continuing PUSCH).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Papasakellariou into Gao’s system/method because it would allow performing a first portion of the multiple transmit time interval uplink transmission prior to the gap; and performing a remaining portion of the multiple transmit time interval uplink transmission after the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce DL control signaling overhead (Papasakellariou; [0088]).
As to claim 19:
Gao discloses the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose wherein a position of the gap is a position relative to an end of the radio resources.
However, Papasakellariou discloses wherein a position of the gap is a position relative to an end of the radio resources (“suspend transmission of PUSCH associated with UL multi-TTI scheduling”; [0163] “UL index value of `11` can indicate PUSCH transmission in both the first UL TTI and the second UL TTI (multi-TTI scheduling)”; see Table 3; Fig. 10; [0087]; [0110] the examiner interprets suspending to be temporarily preventing from continuing PUSCH). 
(Papasakellariou; [0088]).
As to claim 20:
The combined system/method of Gao and Papasakellariou discloses wherein an amount of time between the gap and the end of the radio resources is greater than or equal to an uplink scheduling delay (note: Papasakellariou discloses the interruption during the gap in paragraph [0163] but does not disclose a scheduling delay used, therefore the examiner interprets the scheduling delay to be 0 in this instance, therefore the amount of time between the gap and the end of the radio resources is equal to an uplink scheduling delay).

Claims 6-10, 12 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2009/0046605 A1) in view of Papasakellariou (US 2014/0328260 A1) and further in view of Siomina et al. (US 2012/0252487 A1, hereinafter “Siomina”).
As to claim 6: 
The combined system/method of Gao and Papasakellariou discloses the invention set forth above, but does not explicitly disclose wherein a position of the gap is defined by a cellular communications network standard.  
(Use a pre-defined measurement gap configuration; see Figs. 1-2; [0143]; [0053]; [0219] note: LTE network standard).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow wherein a position of the gap to be defined by a cellular communications network standard.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 7:
The combined system/method of Gao and Papasakellariou discloses the invention set forth above, but does not explicitly disclose receiving signaling comprising 5an indication of a position of the gap from the radio network node.  
However, Siomina discloses receiving signaling comprising 5an indication of a position of the gap from the radio network node (the radio network node 204 to configure a measurement gap for positioning to be used by the UE 202; [0074]; [0027]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow receiving signaling comprising 5an indication of a position of the gap from the radio network node.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 8:

However, Siomina discloses wherein a position of the gap is semi-statically configured individually for the wireless device and/or for a plurality of wireless devices including the wireless device (the same gap pattern is used for all types of inter-frequency and inter-RAT measurements. Therefore, E-UTRAN must provide a single measurement gap pattern with constant gap duration for concurrent monitoring (i.e. cell detection and measurements) of all frequency layers and RATs; [0026]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow wherein a position of the gap to be semi-statically configured individually for the wireless device and/or for a plurality of wireless devices including the wireless device.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 9:
The combined system/method of Gao and Papasakellariou discloses the invention set forth above, but does not explicitly disclose receiving Radio Resource Control, RRC, signaling comprising an indication of a position of the gap from the radio network node.    
 (The gap configuration is signaled to the UE over RRC protocol; [0027]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow receiving Radio Resource Control, RRC, signaling comprising an indication of a position of the gap from the radio network node.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 10:
The combined system/method of Gao and Papasakellariou discloses the invention set forth above, but does not explicitly disclose receiving a dynamic configuration of the gap.    
However, Siomina discloses receiving a dynamic configuration of the gap (The measurement gap configuration 234 is determined and optimized accounting for the information (parameters) in the indication/request 232; [0131]; [0209]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow receiving a dynamic configuration of the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 12:
(“suspend transmission of PUSCH associated with UL multi-TTI scheduling”; [0163] “UL index value of `11` can indicate PUSCH transmission in both the first UL TTI and the second UL TTI (multi-TTI scheduling)”; see Table 3; Fig. 10; [0087]; [0110] the examiner interprets suspending (i.e., temporarily preventing from continuing) PUSCH as the claimed interrupting an uplink transmission during the gap), but does not explicitly disclose prior to interrupting the uplink transmission during the gap, determining whether the gap is to be used;  25upon determining that the gap is to be used, interrupting the uplink transmission during the gap; and upon determining that the gap is not to be used, continuing the uplink transmission during the gap without interruption.      
However, Siomina discloses determining whether the gap is to be used (decide to configure measurement gap; see Fig. 3 element 308; [0074]); 25upon determining that the gap is not to be used (decide to not configure measurement gap; see Fig. 3 element 308; [0074]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina, in which a determination is used to determine whether the gap is to be used or not, into the combined system/method of Gao and Papasakellariou as it would allow prior to interrupting the uplink transmission during the gap, determining whether the gap is to be used;  25upon determining that the gap is to be used, interrupting the uplink transmission during the gap; and upon determining that the gap is not to be used, continuing the uplink transmission during the gap without interruption.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 22:
The combined system/method of Gao and Papasakellariou discloses the invention set forth above, but does not explicitly disclose wherein a position of the gap is defined by a cellular communications network standard.  
However, Siomina discloses wherein a position of the gap is defined by a cellular communications network standard (Use a pre-defined measurement gap configuration; see Figs. 1-2; [0143]; [0053]; [0219] note: LTE network standard).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow wherein a position of the gap to be defined by a cellular communications network standard.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 23:
The combined system/method of Gao and Papasakellariou discloses the invention set forth above, but does not explicitly disclose receiving signaling comprising 5an indication of a position of the gap from the radio network node.  
However, Siomina discloses receiving signaling comprising 5an indication of a position of the gap from the radio network node (the radio network node 204 to configure a measurement gap for positioning to be used by the UE 202; [0074]; [0027]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow receiving signaling comprising 5an (Siomina; see [0063]-[0072]).
As to claim 24:
The combined system/method of Gao and Papasakellariou discloses the invention set forth above, but does not explicitly disclose wherein a position of the gap is semi- statically configured for individual wireless devices and/or for a plurality of wireless devices.    
However, Siomina discloses wherein a position of the gap is semi- statically configured for individual wireless devices and/or for a plurality of wireless devices (the same gap pattern is used for all types of inter-frequency and inter-RAT measurements. Therefore, E-UTRAN must provide a single measurement gap pattern with constant gap duration for concurrent monitoring (i.e. cell detection and measurements) of all frequency layers and RATs; [0026]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow wherein a position of the gap is semi- statically configured for individual wireless devices and/or for a plurality of wireless devices.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 25:
The combined system/method of Gao and Papasakellariou discloses the invention set forth above, but does not explicitly disclose receiving a dynamic configuration of the gap.    
(The measurement gap configuration 234 is determined and optimized accounting for the information (parameters) in the indication/request 232; [0131]; [0209]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Papasakellariou as it would allow receiving a dynamic configuration of the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 26:
The combined system/method of Gao and Papasakellariou discloses interrupting the uplink transmission during the gap (“suspend transmission of PUSCH associated with UL multi-TTI scheduling”; [0163] “UL index value of `11` can indicate PUSCH transmission in both the first UL TTI and the second UL TTI (multi-TTI scheduling)”; see Table 3; Fig. 10; [0087]; [0110] the examiner interprets suspending (i.e., temporarily preventing from continuing) PUSCH as the claimed interrupting an uplink transmission during a gap), but does not explicitly disclose determine, prior to interrupting the uplink transmission during the gap, whether the gap is to be used; upon determining that the gap is to be used, interrupt the uplink transmission during the gap; and upon determining that the gap is not to be used, continue the uplink transmission during the gap without interruption.      
However, Siomina discloses determining whether the gap is to be used (decide to configure measurement gap; see Fig. 3 element 308; [0074]); 25upon determining that the gap is not to be used (decide to not configure measurement gap; see Fig. 3 element 308; [0074]).  
(Siomina; see [0063]-[0072]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2009/0046605 A1) in view of Papasakellariou (US 2014/0328260 A1) in view of Siomina (US 2012/0252487 A1) and further in view of Wang et al. (US 2016/0353389 A1, hereinafter “Wang”).
As to claim 11:
The combined system/method of Gao, Papasakellariou and Siomina discloses the invention set forth above, but does not explicitly disclose wherein receiving the dynamic configuration of the gap comprises receiving an indication of a presence of the gap in the first uplink 20grant and/or an indication of a position of the gap in the first uplink grant.  
However, Wang discloses wherein receiving the dynamic configuration of the gap comprises receiving an indication of a presence of the gap in the first uplink 20grant and/or an indication of a position of the gap in the first uplink grant (When receiving uplink grant signaling sent by a network-side device, the terminal acquires the first uplink transmission gap according to the received uplink grant signaling; see Fig. 1; [0140]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined system/method of Gao, Papasakellariou and Siomina as it would allow wherein receiving the dynamic configuration of the gap to comprise receiving an indication of a presence of the gap in the first uplink 20grant and/or an indication of a position of the gap in the first uplink grant.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce uplink interference as well as enable a base station to control uplink transmission power, thereby improving the system as a whole (Wang; [0004]-[0005]).
Alternate Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2009/0046605 A1, hereinafter “Gao”) in view of Kale et al. (US 2015/0103749 A1, hereinafter “Kale”).
As to claim 1:
Gao discloses a method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network (method of UE operating according to a TDD scheme in a cellular network; see Figs. 3A and 7; [0022]; [0028]), the 5method comprising: while operating according to the TDD scheme (TDD frame structure; see Fig. 3A): 
receiving a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission (receiving UL grant 303B assigning three UL subframes/TTI 312, 313 and 314; see Figs. 3A and 7; [0055]; [0022]; [0028]), the radio resources comprising a set of consecutive uplink subframes (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]); and  
10the radio resources assigned for the multiple transmit time interval uplink transmission (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]).
Gao does not explicitly disclose 10interrupting an uplink transmission on the radio resources during a gap in the radio resources, the gap comprising a time domain gap within the set of consecutive uplink subframes.
However, Kela discloses10 interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive uplink subframes (UL Grant 101G allocates TTI bundle 101D for uplink transmission by the UE; see Figs. 1-3; [0024] the examiner interprets transmission on TTI bundle 101D as uplink transmission on the radio resources, and the point where UL grant 102G is received during 101D uplink transmission causing collision as the claimed interruption an uplink transmission during a gap.  The examiner would like to note that Figs. 1-3 are subframes in TDD mode, specifically all configurations except configuration 0; see [0041]-[0043] note: as an example paragraph [0043] uses TDD UL/DL configuration 6).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kela into Gao’s system/method as it would allow interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive uplink subframes.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to recover from a TTI bundle collision yielding predictable results (Kela; [0017]).
As to claim 2:
Gao discloses the resources for multiple transmit time interval uplink transmission (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap.  
However, Kela discloses performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap (see element 301G2 as well as 302G of Fig. 3 and 201G2 of Fig. 2).   
(Kela; [0017]).
As to claim 3:
Gao discloses the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose wherein a position of the gap is a position relative to an end of the radio resources.
However, Kela discloses wherein a position of the gap is a position relative to an end of the radio resources (see Figs. 1-3 grants transmitted relative to an end of an assigned bundle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kela into Gao’s system/method because it would allow wherein a position of the gap to be a position relative to an end of the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to recover from a TTI bundle collision yielding predictable results (Kela; [0017]).
As to claim 4:
(note: Kela discloses the interruption during the gap in paragraph [0024] but does not disclose a scheduling delay used, therefore the examiner interprets the scheduling delay to be 0 in this instance, therefore the amount of time between the gap and the end of the radio resources is equal to an uplink scheduling delay).
As to claim 17:
Gao discloses a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network (UE operating according to a TDD scheme in a cellular network; see Figs. 3A and 7; [0022]; [0028]), the wireless device comprising: 
a transceiver (transceiver 10D; see Fig. 7; [0082]); 
a processor associated with the transceiver (processor 10A and transceiver 10D; see Fig. 7; [0082]); and 
memory containing instructions executable by the processor (memory 10B storing program executable by processor 10A; see Fig. 7; [0082]), whereby the 25wireless device (UE 10; Fig. 7; [0055]) is operative to: 
while operating according to the TDD scheme (TDD frame structure; see Fig. 3A): 
receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission (receiving UL grant 303B assigning three UL subframes/TTI 312, 313 and 314; see Figs. 3A and 7; [0055]; [0022]; [0028]), the radio resources comprising a set of consecutive uplink 30subframes (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]); and  3000-139C2 / P42362-US342 
(three UL subframes 312, 313 and 314; see Fig. 3A; [0055]).
Gao does not explicitly disclose 10interrupting an uplink transmission on the radio resources during a gap in the radio resources, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive uplink subframes.
However, Kela discloses 10interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive uplink subframes (UL Grant 101G allocates TTI bundle 101D for uplink transmission by the UE; see Figs. 1-3; [0024] the examiner interprets transmission on TTI bundle 101D as uplink transmission on the radio resources, and the point where UL grant 102G is received during 101D uplink transmission causing collision as the claimed interruption an uplink transmission during a gap.  The examiner would like to note that Figs. 1-3 are subframes in TDD mode, specifically all configurations except configuration 0; see [0041]-[0043] note: as an example paragraph [0043] uses TDD UL/DL configuration 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kela into Gao’s system/method because it would allow interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive uplink subframes.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to recover from a TTI bundle collision yielding predictable results (Kela; [0017]).
As to claim 18:
Gao discloses the resources for multiple transmit time interval uplink transmission (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap.  
However, Kela discloses performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap (see element 301G2 as well as 302G of Fig. 3 and 201G2 of Fig. 2).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kela into Gao’s system/method because it would allow performing a first portion of the multiple transmit time interval uplink transmission prior to the gap; and performing a remaining portion of the multiple transmit time interval uplink transmission after the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to recover from a TTI bundle collision yielding predictable results (Kela; [0017]).
As to claim 19:
Gao discloses the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose wherein a position of the gap is a position relative to an end of the radio resources.
However, Kela discloses wherein a position of the gap is a position relative to an end of the radio resources (see Figs. 1-3 grants transmitted relative to an end of an assigned bundle). 
(Kela; [0017]).
As to claim 20:
The combined system/method of Gao and Kela discloses wherein an amount of time between the gap and the end of the radio resources is greater than or equal to an uplink scheduling delay (note: Kela discloses the interruption during the gap in paragraph [0024] but does not disclose a scheduling delay used, therefore the examiner interprets the scheduling delay to be 0 in this instance, therefore the amount of time between the gap and the end of the radio resources is equal to an uplink scheduling delay).

Claims 6-10, 12 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2009/0046605 A1) in view of Kela (US 2015/0103749 A1) and further in view of Siomina et al. (US 2012/0252487 A1, hereinafter “Siomina”).
As to claim 6: 
The combined system/method of Gao and Kela discloses the invention set forth above, but does not explicitly disclose wherein a position of the gap is defined by a cellular communications network standard.  
(Use a pre-defined measurement gap configuration; see Figs. 1-2; [0143]; [0053]; [0219] note: LTE network standard).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Kela as it would allow wherein a position of the gap to be defined by a cellular communications network standard.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 7:
The combined system/method of Gao and Kela discloses the invention set forth above, but does not explicitly disclose receiving signaling comprising 5an indication of a position of the gap from the radio network node.  
However, Siomina discloses receiving signaling comprising 5an indication of a position of the gap from the radio network node (the radio network node 204 to configure a measurement gap for positioning to be used by the UE 202; [0074]; [0027]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Kela as it would allow receiving signaling comprising 5an indication of a position of the gap from the radio network node.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 8:

However, Siomina discloses wherein a position of the gap is semi-statically configured individually for the wireless device and/or for a plurality of wireless devices including the wireless device (the same gap pattern is used for all types of inter-frequency and inter-RAT measurements. Therefore, E-UTRAN must provide a single measurement gap pattern with constant gap duration for concurrent monitoring (i.e. cell detection and measurements) of all frequency layers and RATs; [0026]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Kela as it would allow wherein a position of the gap to be semi-statically configured individually for the wireless device and/or for a plurality of wireless devices including the wireless device.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 9:
The combined system/method of Gao and Kela discloses the invention set forth above, but does not explicitly disclose receiving Radio Resource Control, RRC, signaling comprising an indication of a position of the gap from the radio network node.    
 (The gap configuration is signaled to the UE over RRC protocol; [0027]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Kela as it would allow receiving Radio Resource Control, RRC, signaling comprising an indication of a position of the gap from the radio network node.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 10:
The combined system/method of Gao and Kela discloses the invention set forth above, but does not explicitly disclose receiving a dynamic configuration of the gap.    
However, Siomina discloses receiving a dynamic configuration of the gap (The measurement gap configuration 234 is determined and optimized accounting for the information (parameters) in the indication/request 232; [0131]; [0209]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Kela as it would allow receiving a dynamic configuration of the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 12:
(UL Grant 101G allocates TTI bundle 101D for uplink transmission by the UE; see Figs. 1-3; [0024] the examiner interprets transmission on TTI bundle 101D as uplink transmission on the radio resources, and the point where UL grant 102G is received during 101D uplink transmission causing collision as the claimed interruption an uplink transmission during a gap.  The examiner would like to note that Figs. 1-3 are subframes in TDD mode, specifically all configurations except configuration 0; see [0041]-[0043] note: as an example paragraph [0043] uses TDD UL/DL configuration 6), but does not explicitly disclose prior to interrupting the uplink transmission during the gap, determining whether the gap is to be used;  25upon determining that the gap is to be used, interrupting the uplink transmission during the gap; and upon determining that the gap is not to be used, continuing the uplink transmission during the gap without interruption.      
However, Siomina discloses determining whether the gap is to be used (decide to configure measurement gap; see Fig. 3 element 308; [0074]); 25upon determining that the gap is not to be used (decide to not configure measurement gap; see Fig. 3 element 308; [0074]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina, in which a determination is used to determine whether the gap is to be used or not, into the combined system/method of Gao and Kela as it would allow prior to interrupting the uplink transmission during the gap, determining whether the gap is to be used;  25upon determining that the gap is to be used, interrupting the uplink transmission during the gap; and upon determining that the gap is not to be used, continuing the uplink transmission during the gap without interruption.  Such combination would have been obvious as the references are from analogous art where a (Siomina; see [0063]-[0072]).
As to claim 22:
The combined system/method of Gao and Kela discloses the invention set forth above, but does not explicitly disclose wherein a position of the gap is defined by a cellular communications network standard.  
However, Siomina discloses wherein a position of the gap is defined by a cellular communications network standard (Use a pre-defined measurement gap configuration; see Figs. 1-2; [0143]; [0053]; [0219] note: LTE network standard).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Kela as it would allow wherein a position of the gap to be defined by a cellular communications network standard.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 23:
The combined system/method of Gao and Kela discloses the invention set forth above, but does not explicitly disclose receiving signaling comprising 5an indication of a position of the gap from the radio network node.  
However, Siomina discloses receiving signaling comprising 5an indication of a position of the gap from the radio network node (the radio network node 204 to configure a measurement gap for positioning to be used by the UE 202; [0074]; [0027]).  
(Siomina; see [0063]-[0072]).
As to claim 24:
The combined system/method of Gao and Kela discloses the invention set forth above, but does not explicitly disclose wherein a position of the gap is semi- statically configured for individual wireless devices and/or for a plurality of wireless devices.    
However, Siomina discloses wherein a position of the gap is semi- statically configured for individual wireless devices and/or for a plurality of wireless devices (the same gap pattern is used for all types of inter-frequency and inter-RAT measurements. Therefore, E-UTRAN must provide a single measurement gap pattern with constant gap duration for concurrent monitoring (i.e. cell detection and measurements) of all frequency layers and RATs; [0026]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Kela as it would allow wherein a position of the gap is semi- statically configured for individual wireless devices and/or for a plurality of wireless devices.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 25:

However, Siomina discloses receiving a dynamic configuration of the gap (The measurement gap configuration 234 is determined and optimized accounting for the information (parameters) in the indication/request 232; [0131]; [0209]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Kela as it would allow receiving a dynamic configuration of the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 26:
The combined system/method of Gao and Kela discloses interrupting the uplink transmission during the gap (UL Grant 101G allocates TTI bundle 101D for uplink transmission by the UE; see Figs. 1-3; [0024] the examiner interprets transmission on TTI bundle 101D as uplink transmission on the radio resources, and the point where UL grant 102G is received during 101D uplink transmission causing collision as the claimed interruption an uplink transmission during a gap.  The examiner would like to note that Figs. 1-3 are subframes in TDD mode, specifically all configurations except configuration 0; see [0041]-[0043] note: as an example paragraph [0043] uses TDD UL/DL configuration 6), but does not explicitly disclose determine, prior to interrupting the uplink transmission during the gap, whether the gap is to be used; upon determining that the gap is to be used, interrupt the uplink transmission during the 
However, Siomina discloses determining whether the gap is to be used (decide to configure measurement gap; see Fig. 3 element 308; [0074]); 25upon determining that the gap is not to be used (decide to not configure measurement gap; see Fig. 3 element 308; [0074]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina, in which a determination is used to determine whether the gap is to be used or not, into the combined system/method of Gao and Kela as it would allow to determine, prior to interrupting the uplink transmission during the gap, whether the gap is to be used; upon determining that the gap is to be used, interrupt the uplink transmission during the gap; and upon determining that the gap is not to be used, continue the uplink transmission during the gap without interruption.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2009/0046605 A1) in view of Kela (US 2015/0103749 A1) in view of Siomina (US 2012/0252487 A1) and further in view of Wang et al. (US 2016/0353389 A1, hereinafter “Wang”). 
As to claim 11:
The combined system/method of Gao, Kela and Siomina discloses the invention set forth above, but does not explicitly disclose wherein receiving the dynamic configuration of the gap 
However, Wang discloses wherein receiving the dynamic configuration of the gap comprises receiving an indication of a presence of the gap in the first uplink 20grant and/or an indication of a position of the gap in the first uplink grant (When receiving uplink grant signaling sent by a network-side device, the terminal acquires the first uplink transmission gap according to the received uplink grant signaling; see Fig. 1; [0140]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined system/method of Gao, Kela and Siomina as it would allow wherein receiving the dynamic configuration of the gap to comprise receiving an indication of a presence of the gap in the first uplink 20grant and/or an indication of a position of the gap in the first uplink grant.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce uplink interference as well as enable a base station to control uplink transmission power, thereby improving the system as a whole (Wang; [0004]-[0005]).
Allowable Subject Matter
Claims 5, 13-16, 21 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476